DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 10 and 11 were amended in the response filed on 9/17/2021.  Claims 1-13 are currently pending.
Priority

    PNG
    media_image1.png
    149
    1049
    media_image1.png
    Greyscale
(filing receipt dated 3/16/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 9/17/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II are linked by a special technical feature, said feature being the process of claim 1.  This is not found persuasive because though claim 11 now recites that the product of formula (I) is obtained by the process according to claim 1, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, via the process of Group I (when R1 is at least propanediyl), the scope of the product of Group II is generally much narrower than the product produced in Group I such that no special technical feature can be said to exist, especially as organic sulfonic acid salts of amino acid esters are known in the art (in addition to the reference cited in the restriction requirement, also see US 4550137, in particular compounds of formula (I) in claim 1).  The requirement is still deemed proper and is therefore made FINAL.  Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 1 and 5-7 are objected to because of the following informalities:  in claim 1, line 1, the word “ammo” should be deleted and replaced by –amino--. 
In claim 5, line 2 should be deleted and replaced by the following: --sulfonic amino acid salt reaction product of step (i) to hydroxyl groups of the at least one alcohol is in the range of from 50 to 125--.  A similar change should be made in claim 6.
In lines 2 and 3 of claim 7, the word “dials” should be deleted and replaced by –diols--.  
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4550137 (‘137, published on 10/29/1985) in view of US 3211781 (‘781, published on 10/12/1965).
Applicant Claims

    PNG
    media_image2.png
    237
    743
    media_image2.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
claim 1, ‘137 teaches reacting (see abstract, col. 3, line 4-col. 4, line 49; claims 16-22; and examples I-X):
i) a lactam of the following formula: 
    PNG
    media_image3.png
    100
    129
    media_image3.png
    Greyscale
, wherein Y includes C3 to C12 alkylene radicals (ie 3-12 carbon atoms in the lactam ring, which overlaps with the instantly claimed range, also see MPEP 2144.05 and col. 3, lines 8-21; col. 3, line 65-col. 4, line 14; and claims 17-19) and wherein 2-pyrrolidinone, valerolactam, and -caprolactam, lactams having 3-5 carbon atoms in the ring, are exemplified in examples  I-X;
ii) an alcohol of formula R-OH, wherein R comprises 1 to 18 carbon atoms (see col. 4, lines 22-41; and claim 20), which overlaps with the instantly claimed range of at least 8 carbon atoms (see MPEP 2144.05); and 
iii) a sulfonic acid of formula Z-(SO3H)n, wherein Z is an organic radical (see col. 4, lines 42-49; col. 2, lines 31-52; and claims 21 and 22)
to produce latent acid catalysts of the following formula (I) (see col. 1, line 32-col. 3, line 3; claims 1-14; and examples I-X): 
    PNG
    media_image4.png
    113
    386
    media_image4.png
    Greyscale
, which correspond to the instantly claimed “organic sulfonic acid salts of amino acid esters”.  ‘137 further teaches 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 1, ‘137 does not explicitly teach that water is also present during the reaction.  ‘137 appears to teach that either water or an alcohol is present in the reaction mixture, but not both (see col. 3, lines 28-30 and claim 16).  However, ‘137 also teaches that when para-toluenesulfonic acid is employed in the reaction as the organic sulfonic acid that it can be employed as the monohydrate form, which should produce an aqueous solution in situ (see examples I, II, and V), absent any evidence to the contrary, and which would appear to meet all the limitations of the claims.  Additionally, ‘781 is cited to provide additional motivation to include water in the reaction. 
‘781 discloses the production of -aminocaproic acid esters from -aminocaprolactam (see whole document).  With particular regard to claim 1, ‘781 teaches an analogous reaction to that of ‘137 which comprises (see claims; col. 1, lines 38-56; col. 2, line 50-col. 3, line 2; and examples) heating a mixture comprising -caprolactam (or others, see col. 1, lines 57-62), a seven membered lactam ring containing 5 carbon atoms; a mono- or poly-hydric alcohol having at least 4 carbons atoms (including those having at least 8 carbon atoms, in particular 2-ethylhexanol, n-octanol, n-decyl alcohol and lauryl alcohol, see col. 1, line 61-col. 2, line 12 and examples 2, 3, 5, and 6); and water (ie an aqueous solution) in the presence of a halogen acid (see col. 2, lines 13-15 and claim 3) to produce the halogen acid salt of the -aminocaproic acid.  ‘781 further teaches that excess water can be removed from the reaction mixture via azeotropic distillation and that excess alcohol can be removed from the dehydrated mixture by reduced pressure distillation (see claim 1 and examples).  
In particular, ‘781 teaches that the inclusion of water in the lactam ring opening step accelerates said ring opening and increases the yield of the product (see col. 1, lines 30-57 and col. 2, line 50-col. 3, line 2).  Further, it is noted that the ‘137 does not disclose the yields of the examples.  Therefore the skilled artisan would be motivated to include water in the reaction of ‘137 in order to predictably obtain the same benefits as those disclosed in ‘781.  Also see MPEP 2143(A).
With respect to claim 2, the examples of ‘137 and ‘781 both teach that instant reactions i) and ii) are carried out in a single step.
With respect to claim 3, ‘137 does not disclose a general molar ratio range with respect to the amount of organic sulfonic acid that should be used with respect to the lactam.  However, example 1 of ‘137 teaches that 403.0 parts (by weight-see col. 9, lines 40-45) of -caprolactam are reacted with 679.2 parts of para-toluenesulfonic acid monohydrate (which will also qualify as an “aqueous solution” with respect to instant step i), as the p-TsOH monohydrate will be dissolved in the reaction mixture). This corresponds to a molar ratio of organic sulfonic acid (para-toluenesulfonic acid):lactam (-caprolactam) of about 1 : 1 or 100 mol %, which falls within the instantly claimed range (see MPEP 2144.05 and calculations below, wherein the molecular weights of each were obtained using ChemDraw Professional):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Caprolactam: 403.0 grams x (1 mol / 113.16 g) = 3.56 mol 
p-TsOH monohydrate: 679.2 g x (1 mol / 190.21) = 3.57 mol
Molar ratio of p-TsOH monohydrate:caprolactam = 1 : 1, or 100 mol%. 
With respect to claim 4, ‘137 teaches that the reaction is carried out within the temperature range of 0 to 200 C, preferably 70 to 160 C, both of which overlap with the instantly claimed range, and for a time ranging from 2 to 48 hours, which also overlaps with the instantly claimed range.  See MPEP 2144.05 and col. 3, lines 28-49.  Also see col. 4, lines 22-41 with respect to the scope of the alcohol.
With respect to claims 5 and 6, as discussed above with respect to claim 3, ‘137 does not disclose general ratios between reagents. However, ‘781 teaches that when the alcohol is monohydric that a molar excess should be employed with respect to the lactam (wherein the moles of lactam should be about equal to the moles of the intermediate organic sulfonic amino acid salt as the lactam is the limiting reagent-see col. 1, lines 45-57 and col. 2, line 50-col. 3, line 2 of ‘781).  This corresponds to a molar ratio of organic sulfonic acid : hydroxyl groups of less than 100 mol%, which overlaps with the instantly claimed range of claim 5.  Also see MPEP 2144.05.
claim 6, ‘137 does not explicitly teach the use of polyhydric alcohols (see col. 4, lines 22-41), however ‘781 teaches that the process can be carried out with at least dihydric alcohols (ethylene glycol) (see col. 1, line 63-col. 2, line 12) and only specifies that a molar excess of the esterifying alcohol is required when the alcohol is monohydric (see col. 1, lines 45-57). Further, ‘781 describes an example (see example 8 in col. 3) wherein 15.5 parts (by weight, see col. 3, lines 3-5) of ethylene glycol are reacted with 56.5 parts of -caprolactam (assumed to be equivalent to the moles of the intermediate amino acid salt formed upon ring opening as discussed above) in the presence of HCl instead of an organic sulfonic acid.  This corresponds to a molar ratio of amino acid salt : hydroxyl groups of ethylene glycol, a dihydric alcohol, of 1:1 or 100 mol %, which falls within the instantly claimed range.  See MPEP 2144.05 and calculations below:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

56.5 g caprolactam x (1 mol/113.16 g) = 0.5  mol
15.5 g ethylene glycol x (1 mol/62.07) = 0.25 mol, wherein there are 2 moles of hydroxyl groups to every 1 mole of ethylene glycol, such that the moles of hydroxyl groups present is 0.25 x 2, or 0.5 moles.

	As ‘781 teaches an analogous process to that of ‘137, the skilled artisan would find it prima facie obvious to employ the ratios exemplified in ‘781 in the process of ‘137 to predictably produce organic sulfonic acid salts of amino acid esters absent any evidence to the contrary.  
With respect to claim 7, ‘137 teaches that the alcohol is preferably a monoalcohol (see col. 4, lines 22-41 and examples), while ‘781 teaches that any non-aromatic alcohol can be employed, specifically exemplifying mono- and di-hydric alcohols (see col. 1, line 63-col. 2, line 13 and examples).  
With respect to claim 8, both ‘137 (see col. 3, lines 19-21; claim 19; and examples I, III, IV, VI, VII, and X) and ‘781 (see col. 1, lines 45-57; examples 1-8, and claims) teach the use of -caprolactam as a preferred lactam in the disclosed processes.
With respect to claims 9 and 10, ‘137 teaches that preferred organic sulfonic acids include at least methanesulfonic acid, para-toluene sulfonic acid, and dodecylbenzenesulfonic acid (see col. 2, lines 47-52; examples I-X; and claim 22).   
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘137 and ‘781 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instantly claimed process.  A person of ordinary skill would have been motivated to include water in the lactam ring opening/esterification reaction of ‘137 to produce organic sulfonic acid salts of amino acid esters because ‘781 teaches that the inclusion of water in the lactam 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622